 
 
I 
108th CONGRESS 2d Session 
H. R. 4428 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Blunt introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend trade benefits to certain tents imported into the United States. 
 
 
1.Duty free treatment for tents from certain middle eastern countries 
(a)Duty free treatmentNotwithstanding any other provision of law, the President shall provide duty-free treatment for any eligible article from a beneficiary country designated under section 2. 
(b)Eligible articleFor purposes of this Act, the term eligible article means any tent with a sewn in floor and base size less than 20´ by 20´ classified under subheading 6306.22.90 of the Harmonized Tariff Schedule of the United States. 
2.Designation of eligible countries 
(a)In generalThe President shall, upon the enactment of this Act designate each country listed in subsection (d) as a beneficiary country unless, and shall thereafter withdraw such designation from any such countries if— 
(1)the country is listed by the United States Department of State as a state sponsor of terrorism; or 
(2)the country engages in activities that undermine United States national security or foreign policy interests. 
(b)ReviewsBeginning 1 year after the date of the enactment of this Act, and annually thereafter, the President shall conduct a review to determine if a basis exists for withdrawing the designation of a country as a beneficiary country under this Act. In determining whether or not to withdraw such designation, the President shall consider— 
(1)whether or not the country has established, or is making continual progress toward establishing— 
(A)a market-based economy that protects private property rights, incorporates an open rules-based trading system, and minimizes government interference in the economy through measures such as price controls, subsidies, and government ownership of economic assets; 
(B)the rule of law and the right to due process, a fair trial, and equal protection under the law; 
(C)political pluralism, a climate free of political intimidation and restrictions on peaceful political activity, and democratic elections that meet international standards of fairness, transparency, and participation; 
(D)the elimination of barriers to United States trade and investment, including by— 
(i)providing national treatment and measures to create an environment conducive to domestic and foreign investment; 
(ii)protecting intellectual property; and 
(iii)resolving bilateral trade and investment disputes; 
(E)economic policies that reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through micro-credit or other programs; 
(F)a system to combat corruption and bribery, such as signing and implementing the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions; 
(G)protection of internationally recognized worker rights, including the right of association, the right to organize and bargain collectively, a prohibition on the use of any form of forced or compulsory labor, a minimum age for the employment of children, and acceptable conditions of work; and 
(H)policies that provide a high level of environmental protection; 
(2)the country’s record on activities that undermine United States national security or foreign policy interests, and support of a peaceful resolution of the Israeli-Palestinian conflict; 
(3)whether the country is a signatory of the United Nations Declaration of Human Rights, engages in gross violations of internationally recognized human rights, and is making continuing and verifiable progress on the protection of internationally recognized human rights, including freedom of speech and press, freedom of peaceful assembly and association, and freedom of religion; 
(4)the country’s participation in the primary, secondary, or tertiary economic boycott of Israel; and 
(5)whether the country otherwise meets the eligibility criteria set forth in subsection (b)(2) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462), other than subparagraph (B) of such subsection. 
(c)Continuing complianceIf the President determines under subsection (b) that a country should no longer be designated as a beneficiary country, the President shall withdraw such designation. 
(d)Countries eligible for designationThe countries referred to in subsection (a) are the following countries of the greater Middle East or their successor political entities: 
(1)Afghanistan. 
(2)Algeria. 
(3)Azerbaijan. 
(4)Bahrain. 
(5)Bangladesh. 
(6)Egypt. 
(7)Iraq. 
(8)Kuwait. 
(9)Lebanon. 
(10)Morocco. 
(11)Oman. 
(12)Pakistan. 
(13)Qatar. 
(14)Saudi Arabia. 
(15)Tunisia. 
(16)Turkey. 
(17)United Arab Emirates. 
(18)Yemen. 
(e)The Palestinian authority 
(1)DesignationThe President is authorized to designate the Palestinian Authority or its successor political entity as a beneficiary political entity which, if so designated, shall be eligible for the duty-free treatment under this Act as if it were a beneficiary country, if the President determines that the Palestinian Authority— 
(A)does not participate in acts of terrorism, takes active measures to combat terrorism, and cooperates fully in international efforts to combat terrorism; 
(B)does not engage in activities that undermine United States national security or foreign policy interests; 
(C)does not engage in gross violations of internationally recognized human rights, and is making continuing and verifiable progress on the protection of internationally recognized human rights, including freedom of speech and the press, freedom of peaceful assembly and association, and freedom of religion; and 
(D)accepts Israel’s right to exist in peace within secure borders. 
(2)WithdrawalThe President shall withdraw the designation of the Palestinian Authority under paragraph (1) at any time that the President determines that the Palestinian Authority no longer meets the requirements of paragraph (1).  
(f)Notification of CongressIn any case in which the President withdraws the designation of a country as a beneficiary country under subsection (a) or (c), or withdraws the designation of the Palestinian Authority under subsection (d)(2), the President shall notify the Congress of such withdrawal and the reasons therefor. 
3.Rule of origin general rule 
(a)General rule 
(1)Duty-free treatmentThe duty-free treatment provided under this Act shall apply to any article which is the growth, product, or manufacture of 1 or more beneficiary countries if— 
(A)that article is imported directly from a beneficiary country into the customs territory of the United States; and 
(B)the sum of— 
(i)the cost or value of the materials produced in 1 or more beneficiary countries, plus 
(ii)the direct cost of processing operations performed in such beneficiary country or countries, is not less than 35 percent of the appraised value of such article at the time it is entered. 
(2)U.S. ContentFor purposes of determining the percentage referred to in paragraph (1)(B), if the cost or value of materials produced in the customs territory of the United States is included with respect to an article to which this paragraph applies, an amount not to exceed 15 percent of the appraised value of the article at the time it is entered that is attributed to such United States cost or value may be applied toward determining the percentage referred to in paragraph (1)(B). 
(b)DefinitionIn this section, the term entered means entered, or withdrawn from warehouse for consumption, in the customs territory of the United States.  
 
